Order entered December 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01257-CV

 JOHN W. PRILLER, INDIVIDUALLY AND D/B/A JOHN PRILLER & ASSOCIATES,
                              Appellant

                                               V.

             MORGAN COX, III AND DM FOREST CREEK LLC, Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-04089-2014

                                           ORDER
       We GRANT appellees’ December 18, 2015 unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than January 22, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE